Title: From Benjamin Franklin to Noble Wimberly Jones, 18 February 1778
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Dear Sir,
Passy, near Paris, Feb. 18. 1778
I received your Favour by Capt. de la Plaigne, and in consequence of your Recommendation have assisted him with Money, and recommended him to honest Merchants here, who have furnish’d him with Goods that you ordered. He appears to have had the Interest of your State at heart, and to have acted in your Affairs to the best of his Judgment; and I hope you will find reason to be satisfied with his Conduct.
Our Affairs at this Court are in a good Way. I cannot at present be more particular. Preparations for War go on with immense Diligence and a War is daily expected. I have the honour to be Sir, Your most obedient humble Servant
Honble. N. W Jones Esqr GeorgiaTo N.W. Jones from B.F. by Capt. De la Plaigne.
